 Case 3:18-cv-01322-KAD Document 308-54 Filed 09/29/20 Page 1 of 2




Plaintiff Exhibit FFF
   Case 3:18-cv-01322-KAD Document 308-54 Filed 09/29/20 Page 2 of 2




                                    6/3/16, 10:21 PM to


                    Hi      do you want to come over and hang out while the kids are partying it up
                    here.



                                  6/3/16, 10:33 PM from


On my way to pickup.



                                  6/3/16, 10:54 PM from


Time to go!



                                   6/4/16, 3:54 AM from


Thanks so much for havingBW-3 . He had a wonderful time! Xx



                                    6/4/16, 11:23 AM to


                    Hi     , thanks for helping out last night. The kids must be on the train now on
                    their way to the Festival. I'm sure they will have a good time there. I'll talk to you
                    next week, have a great weekend.



                                   6/4/16, 9:49 PM from


Where r the kids? Have u heard?



                                   6/4/16, 9:49 PM from


I just got back from dinner and have not heard anything yet



                                   6/4/16, 9:49 PM from


Lmk




                                       CONFIDENTIAL                                                  P1269
